ICJ_121_ArrestWarrant_COD_BEL_2002-02-14_JUD_01_ME_04_FR.txt. 59

OPINION INDIVIDUELLE DE M. KOROMA
[Traduction]

Démarche juridique adoptée par la Cour justifiée étant donné la position des
Parties, l'origine et les sources du différend, et conforme à la jurisprudence de la
Cour — Question dont est effectivement saisie la Ccur n'étant pas un choix
entre compétence universelle et immunité —- Deux notions liées, mais non iden-
tiques — Arrêt ne devant pas être lu comme rejetant où avalisant la compétence
universelle — La Cour n'étant pas neutre sur la question des violations graves
— Mais notions juridiques devant être compatibles aver les doctrines juridiques
— Annulation du mandat étant une réaction appropriée au fait illicite.

1, Au paragraphe 46 de son arrêt, la Cour reconnaît que, du point de
vue de la logique juridique, la question de la violat on alléguée des immu-
nités du ministre des affaires étrangères de la République démocratique
du Congo ne devrait être envisagée qu’une fois tranchée celle de la licéité
de l'exercice par la Belgique de la compétence universelle. Toutefois, dans
le cadre de la présente affaire et étant donné les priicipales questions juri-
diques en litige, la Cour a choisi d’exercer selon une autre technique, une
autre méthode, son pouvoir discrétionnaire de déterminer l’ordre dans
lequel elle répond lorsque plus d’une question lui est soumise pour déci-
sion. Cette technique n’est pas seulement conform: à la jurisprudence de
la Cour, mais la Cour est aussi fondée à l’adopter etant donné la position
prise par les Parties.

2. Le Congo, dans ses conclusions finales, invoque seulement les
moyens relatifs à la violation alléguée de l'immunité de son ministre des
affaires étrangères, alors qu’il avait déclaré au préalable que tout examen
par la Cour des questions de droit international soulevées par la compé-
tence universelle serait entrepris non à sa demande mais bien en raison de
la stratégie adoptée par la Belgique pour sa défense. La Belgique avait
pour sa part maintenu d’emblée que l'exercice de la compétence univer-
selle était un contrepoids valide au respect des immunités, et que ce
n'était pas que la compétence universelle fût une exception à l’immunité
mais plutôt que l’immunité était exclue en cas de violation grave du droit
pénal international. La Belgique a cependant demandé à la Cour de limi-
ter sa compétence aux questions qui font l’objet des conclusions finales
du Congo, et en particulier de ne pas statuer sur ia portée et le contenu
du droit relatif à la compétence universelle.

3. Ainsi, puisque les deux Parties conviennent que l’objet du différend
est de savoir si le mandat d’arrêt délivré contre le ministre des affaires
étrangères du Congo viole le droit international, et qu’il est demandé à la
Cour de se prononcer sur la question de la compétence universelle uni-
quement dans la mesure où elle affecte l’immunité d’un ministre des
affaires étrangères en exercice, les deux Parties ont donc abandonné la

60
MANDAT D’ARRET (OP. IND. KORCMA) 60

question de la compétence universelle; cela habilitait la Cour à appliquer
son principe bien établi selon lequel elle a «le devoir non seulement de ré-
pondre aux demandes des parties telles qu’elles s'expriment dans leurs con-
clusions finales, mais aussi celui de s’abstenir de statuer sur des points
non compris dans lesdites demandes ainsi exprimées» (Droit d'asile, arrêt,
C.LJ. Recueil 1950, p. 402). En d’autres termes, selon la jurisprudence de
la Cour, celle-ci statue sur le petitum, ou l'objet du différend tel qu'il est
défini par les demandes formulées par les Parties dans leurs conclusions;
la Cour n’est pas liée par les moyens et les arguments avancés par les
Parties à l’appui de leurs demandes, et elle n’est pas non plus tenue de
répondre à toutes ces demandes, dès lors qu’elle fo 1rnit une réponse com-
plète aux conclusions. Et cette position est aussi conforme aux conclu-
sions des Parties.

4. Cette démarche est d’autant plus justifiée dans la présente espèce,
qui a vivement intéressé le public et dans laquelle deux importants prin-
cipes juridiques semblent être en concurrence, alors qu’en fait tel n’est pas
le cas. La Cour est parvenue à la conclusion, à mon avis à juste titre, qu’il
n'y a pas en l'espèce d'opposition entre le principe de la compétence uni-
verselle et celui de l’immunité d’un ministre des affaires étrangères. Le
différend dont la Cour est saisie porte sur la question de savoir si l’émis-
sion et la diffusion internationale du mandat d'arrêt par la Belgique à
l'encontre du ministre des affaires étrangères en exercice du Congo vio-
laient Pimmunité de ce ministre et donc Pobligation due par la Belgique
au Congo. Il est demandé à la Cour de se prononcer sur la question de la
compétence universelle uniquement dans la mesure où elle affecte l’immu-
nité du ministre des affaires étrangères. Cette question, et non celle de
savoir lequel de ces principes juridiques est prééminent ou devrait être
considéré comme tel, est, en dépit des apparences contraires, la véritable
question que la Cour est appelée à trancher.

5. Bien que ’immunité postule la compétence —- nationale ou interna-
tionale — il convient de souligner que les deux notions ne sont pas iden-
tiques. La compétence renvoie au pouvoir de l’Eiat d’affecter les droits
d’une personne ou de personnes par des mesures législatives, exécutives
ou judiciaires, alors que l’immunité représente l'indépendance et l’exemp-
tion de la compétence ou de la juridiction des cours et tribunaux d’un
Etat étranger, et est un attribut essentiel de l’Etat. C’est pourquoi la com-
pétence et l’immunité doivent être conformes au droit international. Tou-
tefois, l’immunité ne représente pas l'exonération de la responsabilité
juridique en tant que telle, mais plutôt une exemotion de la juridiction.
La Cour était donc en l'espèce justifiée lorsqu'elle a, dans le cadre de ses
investigations juridiques, décidé de commencer par répondre à l’une des
questions directement pertinentes en l'espèce, cele de savoir si le droit
international autorisait une dérogation à l’immunité d’un ministre des
affaires étrangères en exercice et si le mandat d’arrêt émis à l’encontre du
ministre des affaires étrangères violait le droit irternational, et elle est
parvenue a la conclusion que le droit international n’autorisait pas une
telle dérogation à l’immunité.

61
MANDAT D’ARRET (OP. IND. KOROMA) 61

6. Pour prendre sa décision, la Cour, comme elle l’a fait observer dans
l'arrêt, a tenu dûment compte des conventions, ce la jurisprudence des
juridictions nationales et internationales, et des résolutions d’organisa-
tions internationales et d'établissements universitaires pertinentes en la
matière avant de conclure que l'émission et la diffusion du mandat
étaient contraires au droit international coutumier et violaient l’immunité
du ministre des affaires étrangères. La première justification juridique de
cette conclusion est, à mon avis, que ’immunité cu ministre des affaires
étrangères n’est pas seulement une nécessité fonctionnelle mais tient de
plus en plus à ce que, de nos jours, le ministre des affaires étrangères
représente l'Etat, même si sa position n'est pas assimilable à celle d’un
chef d'Etat. La Cour n’a pas jugé nécessaire d’entreprendre une étude
approfondie du droit pour parvenir à sa décision, même s’il aurait été
intéressant qu’elle le fasse. Si l’on admet que la Cour s’est abstenue de
mener une telle étude pour parvenir à sa conclusion, peut-être parce
quelle ne voulait pas se lier les mains alors qu’elle n’était pas tenue de le
faire, on ne peut dire que l’arrêt soit juridiquemert contraint ou qu'il ne
réponde pas aux conclusions. Dans la mesure où il fournit une réponse
raisonnée et complète aux conclusions, l'arrêt de la Cour peut, par sa
nature, ne pas exprimer ni épuiser tous les principes juridiques qui sous-
tendent une affaire.

7. Dans la présente espèce, la démarche adoptée par la Cour peut aussi
être considérée comme justifiée et appropriée pou: des raisons pratiques
et autres. Le ministre des affaires étrangères du Congo a fait Fobjet de
poursuites en Belgique, sur la base de la loi belge. Selon cette loi, l’immu-
nité n’est pas un obstacle aux poursuites, même s agissant d’un ministre
des affaires étrangères en exercice, lorsqu'il est allegué que certaines vio-
lations graves du droit international humanitaire ont été commises.
L'immunité revendiquée par le ministre des affaires étrangères est l’immu-
nité de la juridiction nationale belge sur la base de la loi belge. L’arrét
implique que, si la Belgique peut exercer l'action oénale dans sa juridic-
tion contre n'importe qui, un ministre des affaires étrangères en exercice
d’un Etat étranger est exempt de la juridiction belye. Le droit internatio-
nal impose une limite à la juridiction de la Belgique lorsqu'un ministre
des affaires étrangères en exercice d’un Etat étranzer est concerné.

8. D'autre part, selon moi, l'émission et la diffusion du mandat d'arrêt
montrent à quel point la Belgique prend sérieusement son obligation
internationale de lutter contre les crimes internaticnaux. La Belgique a le
droit d’invoquer sa compétence pénale contre quiconque, à l'exception
d’un ministre des affaires étrangères en exercice. Il est malheureux qu'une
mauvaise cause semble avoir été choisie par la Belgique pour tenter d'exé-
cuter ce qu’elle considère comme son obligation internationale.

9. Dans ce contexte, l'arrêt ne peut être considéré ni comme un rejet
du principe de la compétence universelle, dont la portée a continué d’évo-
luer, ni comme invalidant ce principe. Après mare réflexion, je considère
qu'aujourd'hui la compétence universelle peut étre exercée à l'égard de
certains crimes, outre la piraterie, comme les crimes de guerre et les

62
MANDAT D’ARRET (OP. IND. KOROMA) 62

crimes contre ’humanité, notamment la traite des esclaves et le géno-
cide. La Cour ne s’est pas prononcée sur la compé:ence universelle parce
qu'il ne lui était pas indispensable de le faire pour pérvenir à sa conclusion,
et qu'il ne lui était pas non plus demandé de le faire. Cela explique dans
une certaine mesure la position prise par la Cour.

10, En ce qui concerne les conclusions de la Ccur sur les remèdes, sa
décision selon laquelle la Belgique doit, par les moyens de son choix,
mettre à néant le mandat d’arrét et en informer le: autorités auprès des-
quelles ce mandat a été diffusé est une réponse juridique appropriée dans
le contexte de la présente affaire. Car, en premier lieu, c’est l'émission et la
diffusion du mandat d’arrêt qui ont déclenché et constitué la violation
non seulement de l’immunité du ministre des aflaires étrangères mais
aussi de l'obligation due à la République démocra‘ique du Congo par le
Royaume de Belgique. L’injonction faite à la Belgique d’annuler le man-
dat devrait remédier aux deux violations, tout en réparant le préjudice
moral subi par le Congo et en rétablissant la situation qui existait avant
que ce mandat ne soit émis et diffusé (Usine de Chorzow, fond, arrêt
n° 13, 1928, C.P.J.L série À n° 17, p. 47).

11. Compte tenu de ce qui précède, il ne serait pas légitime de qualifier
le jugement de formaliste, ou d’affirmer que la Cour a éludé la véritable
question, celle de la commission de crimes odieux. La Cour ne peut
prendre et, en l’espèce, n’a pas pris une position reutre sur le problème
des crimes odieux. Sa décision doit plutôt être considérée comme une
réponse à la question qui lui était posée. Cette décision garantit que les
concepts Juridiques sont conformes au droit international et aux doctrines
juridiques, et en accord avec la vérité juridique.

{ Signé) Abdul G. Koroma.
